 In the Matter of NATIONAL DRESS MANUFACTURERS' ASSOCIATION INC.,ET AL.andDRESS PATTERNMAKERS UNION, LOCAL 31 OF THE INTER-NATIONAL LADIES GARMENT WORKERS' UNIONIn the Matter of AFFILIATED DRESS MANUFACTURERS INC., ET AL.andDRESS PATTERNMAKERS UNION, LOCAL 31 OF THE INTERNATIONALLADIES GARMENT WORKERS' UNIONCases Nos. R-2073 and R-2074'SUPPLEMENTAL DECISIONANDORDERSeptember 4, 1941On December 9, 1940, the National Labor Relations Board, hereincalled the Board,issued a Decision and Direction of Elections inthe above-entitled proceedingsOn January 14, 1941,the Boardissued an Amendment to Decision and Direction of Elections 2Pur-suant to the Direction of Elections,as amended,elections by secretballot were conducted on February 11, 1941,under the direction andsupervision of the Regional Director for the Second Region (NewYork City).On February 15, 1941,the ActingRegional Director,acting pursuant to Article III, Section 9, of National Labor Re]a-tionsBoard Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties Election Reports on the ballots.As to the balloting and its results, theActingRegional Directorreported as follows :NATIONAL ASSOCIATIONTotal number eligible to vote________________________________ 187Total number of ballots cast________________________________ 85Total number of valid ballots_______________________________ 16Total number of votes in favor of Dress Patternmakers Union,Local 31 of the International Ladies Garment Workers Union,affiliated with the American Federation of Labor ----------- 16Total number of votes against aforementioned Union ----------0Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________ 69128 N. L.R. B. 386.228 N. L R B 404.35 N. L R. B., No. 37.169 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFFILIATED ASSOCIATIONTotal number eligible to vote________________________________171Total number of ballots cast ----------------------------------74Total number of valid ballots________________________________18Total number of votes in favor of Dress Patternmakers Union,Local 31 of International Ladies Garment Workers Union,affiliated with the American Federation of Labor___________17Total number of votes against the afore-mentioned Union______1Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________56'fn the Election Reports the Acting Regional Director stated thatsince the challenged ballots could effect the results of the elections,further supplemental reports would be issued containing recommen-dations as to the disposition of the challenged ballots.On February 20, 1941, National Dress Manufacturers' AssociationInc., herein called the National Association, and Affiliated Dress Man-ufacturers, Inc., herein called the Affiliated, filed Objections to Elgc-tion Reports.On April 24, 1941, the Regional Director issued a Re-port on Objections and Proposed Rulings on Challenged Ballots withrespect to the National Association and a similar report concerning theAffiliated.On April 28, 1941, Dress Patternmakers Union, Local 31of the International Ladies Garment Workers' Union, herein called theunion, filed Objections to Proposed Rulings on Challenged Ballots.On May 3, 1941, the National Association and the Affiliated filedExceptions to the Report on Objections.On May 3, 1941, the Com-pany filed a motion for oral argument to be held before the Board.The motion is hereby denied.On May 9, 1941, the Union filed amemorandum in support of the Regional Director's Report onObjections.In her Report on Objections and Proposed Rulings and ChallengedBallots relating to the election involving the National Association,the Regional Director stated,The Regional Director is not at all sure that all of the employeeseligible under the Board's Direction of Elections, and the amend-ment thereto, were given notice of the election since the Associa-tion failed to cooperate in submitting the names of those theybelieved eligible and the Regional Director is unable to assumeresponsibility for the completeness of the list of eligibles pre-sented by the Union.The Regional Director stated further,In the consideration of the challenged ballots, the RegionalDirector has been hampered in making her recommendations tothe Board by the absence of a definitive standard of the dutiesof a pattern maker. NATIONAL DRESS MANUFACTURERS' ASSOCIATION, IN., ET AL. 171Similar statements were contained in the Regional Director's Reportrelating to the election involving the Affiliated.As noted above, the Regional Director's Election Report withrespect to the balloting involving the National Association showsthat of 187 employees eligible to vote only 85 cast ballots, and of these69 were challenged.Her Election Report with respect to the bal-loting involving the Affiliated shows that of the 171 employeeseligible to vote only 74 cast ballots, and of these 56 were challenged.In view of the foregoing facts and on the basis of the entire record,we are of the opinion that no collective bargaining' representativesmay be ascertained on the basis of the investigation conducted bythe Board.We shall therefore dismiss the petitions filed by theUnion.Since, however, the dismissals are based upon the incon-clusive character of the investigations, they shall be without preju-dice to the right of the Union to file new petitions should it sodesire.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections-8 acid--9, of `Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended,IT Is HEREBY ORDEREDthat the petitions requesting investigationsand certifications of representatives of employees of the members ofNational Dress Manufacturers' Association Inc. and Affiliated DressManufacturers Inc., filed by Dress Patternmakers Union, Local 31of the International Ladies Garment `Yorkers' Union, be, and thesame hereby are, dismissed, without prejudice.